DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Response to Claim Objections”, with respect to claims 11, 14, and 16 have been fully considered and are persuasive.  The objection of claims 11, 14, and 16 has been withdrawn. 
Applicant’s arguments, see section titled "Response to Rejection of Claims under 35 U.S.C. § 112”, with respect to claims 16, 20, and 22 have been fully considered and are persuasive.  The rejection of claims 16, 20, and 22 has been withdrawn. 
Applicant’s arguments, see section titled “Response to Rejection of Claims under 35 U.S.C. § 103”, with respect to claims 1, 2, 7-9, 13-15, 17, and 21 have been fully considered and are persuasive.  The rejection of claims 1, 2, 7-9, 13-15, 17, and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-11, 13-16, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims incorporating allowable subject matter cited in the non-final rejection indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476